Title: From Thomas Jefferson to David Humphreys, 27 June 1784
From: Jefferson, Thomas
To: Humphreys, David



Dear Sir
Boston June 27. 1784. 8 o’clock P.M.

I mentioned in my letter to you that there was one circumstance which might induce me to take my passage from hence in a ship of Mr. Tracy’s. This was the obtaining a tolerable probability of being set ashore on the coast of France. Since my return from Portsmouth (which was the night before last) I have seen Mr. Tracy, and I think the probability of being landed at Brest, tho’ his ship goes for London, sufficiently strong to induce me to take passage with him rather than wait till the 15th. of July for the French packet. It is only in this moment that this point is decided between us, and as the ship sails on Saturday the 3d July, I have only time to notify you of it by express so as to enable you to be here. My own wishes to have your company concurred with those you expressed to engage a person to ride night and day so as to deliver you this at Newhaven by Tuesday morning before your stage sets out. Perhaps you may find a more convenient and speedy passage by water to Providence from whence the stages will bring you at any hour. If you are here by Saturday 10’ o’clock you will be in time, but I beleive the vessel will sail punctually on that day as she is now in readiness and only waits Mr. Tracy’s readiness. I hope you will join us, and shall do every thing I can to retard our movements, if necessary, till your arrival. The express being waiting I have only time to express my wishes for your hastening on in the moment you receive this & the sincerity with which I am Dr Sir your most obedt. & most humble servt,

Th: Jefferson


P.S. Since signing my letter I have again seen Mr. Tracy. He goes on board Friday night. I hope you will not lose a moment in coming on as I find from his anxiety to be gone that there will be little chance of effecting any delay.

